Citation Nr: 0433777	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  90-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to July 18, 1989, for a bipolar disorder. 

2.  Entitlement to an effective date prior to July 18, 1989, 
for the award of a 100 percent evaluation for a bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the benefits sought on appeal.  The 
veteran, who had active service from August 1975 to September 
1979, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

A rating decision dated in January 1980 granted service 
connection for a manic-depressive illness, manic type and 
assigned a noncompensable evaluation, effective the day 
following his separation from service.  Currently, the 
veteran is in receipt of a 100 percent evaluation for a 
bipolar disorder effective July 18, 1989, and to a 10 percent 
evaluation between October 1, 1979, and July 17, 1989.  The 
issue most recently addressed and Remanded by the United 
States Court of Appeals for Veterans Claims (Court) was 
entitlement to an effective date prior to July 18, 1989, for 
a 100 percent evaluation for the veteran's bipolar disorder.  
The Court, and then the Board, determined that the veteran 
had effectively filed a Notice of Disagreement to the initial 
10 percent evaluation assigned following the grant of service 
connection for a bipolar disorder.  That issue had not been 
prepared for appellate review and was returned to the RO in 
April 2003 for additional development.  That development was 
accomplished, and the case was returned to the Board for 
appellate review.  

Also at issue at the time of the April 2003 BVA decision was 
the issue of entitlement to an extension of the veteran's 
delimiting date for the purpose of receiving educational 
assistance benefits under Chapter 34, Title 38, United States 
Code.  However, in the statement from the veteran and his 
attorney received in June 2003, it was indicated that the 
veteran desired to withdraw the issue of an extension of his 
delimiting date.  Consequently, this issue is no longer in 
appellate status and will not be further addressed by the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to July 18, 1989, the veteran's bipolar disorder 
was productive of definite impairment of social and 
industrial adaptability between October 1, 1979 and December 
2, 1982; severe impairment of social and industrial 
adaptability between December 3, 1982 and October 8, 1987; 
and total social and industrial inadaptability from October 
9, 1987.

3.  The veteran filed an initial claim for service connection 
for a psychiatric disorder within one year of his separation 
from service, but psychiatric symptomatology was not shown to 
be productive of total social and industrial inadaptability 
until October 9, 1987.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent 
between October 1, 1979 and December 2, 1982, a 70 percent 
evaluation between December 3, 1982 and October 8, 1987, and 
a 100 percent from October 9, 1987, for a bipolar disorder 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9206 (1989).  

2.  The requirements for an effective date of October 9, 
1987, for the award of a 100 percent evaluation for a bipolar 
disorder have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 
3.157, 3.159, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, in pertinent part, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate a claim.  Collectively, the rating decisions, 
the Statement of the Case, as well as the various 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, a January 2003 
letter from the Board and a June 2003 letter from the RO to 
the veteran specifically informed him of the provisions of 
the VCAA, including the division of responsibilities between 
the veteran and the VA in obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, this VCAA notice was provided long after the RO's 
initial unfavorable decision in this case.  This is contrary 
to the requirements regarding the timing of the notice of the 
VCAA.  However, in a similar case addressing the timing of 
the VCAA notice, the United States Court of Appeals for 
Veterans Claims has held that in such situations the claimant 
has a right to a VCAA content-complying notice and proper 
subsequent process.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  That notice was provided to the veteran and 
the RO subsequently reviewed the veteran's claim and 
continued the denial of the benefit sought on appeal.  This 
would appear to satisfy the notification requirements of the 
VCAA.  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained and are associated with the claims file as are VA 
and private medical records identified by the veteran.  In 
addition, the veteran has been afforded VA examinations in 
connection with his claims and the Board obtained an expert 
medical opinion from the Veterans Health Administration (VHA) 
in order to assist in answering the medical questions 
presented in this case.  The veteran and his representative 
have not made the Board aware of any outstanding evidence 
that should be obtained prior to appellate review.  Indeed, 
in a May 2003 statement from the veteran and his attorney it 
was requested that the case be returned to the Board for a 
decision as soon as possible, presumably based on the fact 
that the veteran and his attorney have no additional evidence 
and/or argument to submit.  In addition, in July 2004, after 
the veteran and his attorney were provided a copy of the VHA 
opinion, they indicated that they had no further evidence or 
argument to submit.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.  

Background and Evidence

The veteran's service medical records include a record 
pertaining to a hospitalization of the veteran for 
psychiatric treatment between November 1978 and January 1979 
and a Medical Board Report.  These records show that the 
veteran was admitted in an acute psychotic state in January 
1978.  The Medical Board Report indicated that after an 
adequate period of observation, evaluation, and treatment 
during the hospitalization a conference of staff 
psychiatrists reviewed the available records and agreed that 
the veteran suffered from a mental illness of psychotic 
proportions diagnosed as a manic-depressive illness.  It was 
a Medical Board's opinion that the veteran was unfit for 
further military service as a result of this disability.  The 
veteran was eventually separated from service as a result of 
the manic-depressive illness.  

A report of a VA psychiatric examination performed in 
November 1979 shows that on mental status examination the 
veteran was well oriented in all spheres and no abnormal 
content such as flight of ideas, expansiveness or signs of 
depression were elicited.  The veteran was noted to be quite 
conversant.  There was no paranoid ideation, ideas of 
reference or flight of ideas.  There was no indication of any 
cyclic type of reaction.  Following the examination the 
diagnosis was that the veteran was considered to be manic-
depressive, but was in a good state of remission well 
stabilized on medication he had been taking since 1978.  

A report of a VA social and industrial survey dated in 
November 1979 summarized that the veteran had not accepted a 
job but seemed to be qualified and was exploring several 
fields and expected to accept a job in the near future in 
either publishing, insurance or banking.  It was noted that 
the veteran came from a family of high achievers and seemed 
to come by his drive naturally.  The veteran was described as 
having a good vocabulary, apparently above average 
intelligence and was quite articulate and alert.  It was 
noted that based on the veteran's statement that he had 
responsible jobs all through high school and college, as well 
as the fact that he came up through the ranks in the Navy, 
indicated that the veteran was of above-average intelligence 
and may be hyperactive.  It was indicated that this 
personality makeup would probably take the form of manic 
symptoms when he was anxious and panicky over some 
situations.  The social worker concluded that it appeared 
that the veteran's condition was moderately disabling. 

A rating decision dated in January 1980 granted service 
connection for manic-depressive illness, manic type, and 
assigned a noncompensable evaluation the day following 
separation from service.  (Subsequent adjudicative action has 
resulted in the veteran being assigned a 10 percent 
evaluation the day following his separation from service.)  

Correspondence from the RO to the veteran's United States 
Senator dated in March 1982 relates that the veteran had been 
authorized educational benefits at a full-time rate from 
January to May 1982.  This was based on his involvement in a 
Master's Degree in Business Administration program at 
Virginia Commonwealth University in Richmond, Virginia.

A DD Form 877 (Request for Medical/Dental Records or 
Information) dated in June 1982 to the RO requested service 
medical records pertaining to the veteran in the possession 
of the RO.  It was noted that the veteran was presently a 
drilling reservist at the requesting command.  

VA outpatient treatment records dated in December 1982 show 
the veteran reported a service hospitalization in 1978 for 
manic-depressive illness with no recurrence.  It was noted 
that the veteran wanted to appeal his discharge from the Navy 
and that he needed a comprehensive psychological and 
psychiatric evaluation for that purpose.  Psychological 
testing concluded with a summary that the veteran was not 
actively psychotic at the time of the psychological testing.  
It was noted that his defense mechanisms of denial, 
intellectualization and projection were operating to his 
advantage.  It was noted, however, that impulsivity and 
immaturity were clearly indicated along with paranoid 
ideation which would undoubtedly break through with stress.  

The psychiatric evaluation shows that the veteran presented 
the examiner with a complete hospital record from his service 
hospitalization.  During the interview the veteran was 
described as oriented in all spheres displaying a good memory 
and no evidence of thought disorder.  He was somewhat 
agitated and anxious and quite angry at the Navy and the 
authorities who had denied his appeals and arranged his 
discharge from the Air Force and National Guard in which he 
had enlisted subsequent to his discharge from the Navy.  
Since his discharge from the Navy it was noted that the 
veteran had obviously been functioning quite adequately in 
his present occupation, but he appeared to be incapable of 
accepting the fact that he was seriously ill in 1978 and was 
at risk of an undetermined time in the future of recurrence 
of his illness.  The examiner indicated that this attitude 
appeared to be delusional in its massive denial.  Following 
the examination the examiner concluded that the veteran was 
somewhat anxious and displayed some hypomanic features and 
who denied previous illness in spite of incontestable 
documentation, but was functioning adequately in his present 
civilian occupation.  

A BVA decision dated in March 1984 showed the veteran pursued 
an appeal of a matter pertaining to VA education benefits to 
its conclusion.  

Correspondence from the RO to the veteran dated in July 1985 
concerning an overpayment of education benefits for the year 
1982 reflects that the veteran had been paid education 
benefits between June 1983 and July 1985.  

The veteran underwent a service psychiatric evaluation with 
psychological testing in August 1984.  Following the 
psychological testing it was indicated that diagnostically 
the veteran appeared to have a mixed personality disorder.  
Primarily, he seemed to function and cope with strong 
elements of both the avoidant and compulsive personality 
disorder traits.  Borderline personality disorder 
characteristics were also present but with less strength than 
the other personality diagnosis.  There was a suggestion of 
depression, but this appeared to relate primarily to tension 
and anxiety rather than to clinical depression.  It was also 
noted that the veteran acted out his anxiety in somewhat 
manic ways, but there were no consistent signs of a 
significant affective disorder, with a majority of evidence 
indicating a strong, life determining personality disorder.  
It was noted that under significant stress the veteran could 
at times deteriorate into a borderline psychotic episode, 
however, it was more probable that he would become 
uncontrollably angry, demanding, and possibly physically 
aggressive in a situation which did not appear to provoke 
such behaviors.  Following the psychiatric evaluation the 
examiner indicated that the veteran displayed no overt 
psychoticism during the evaluation, but the impression was 
that he was using compulsive acts and other defense 
mechanisms to keep himself intact and those defenses were 
probably masking severe underlying psychopathology.  The 
examiner commented on psychological testing and indicated 
that the results of those tests, observations and conclusions 
confirmed the psychiatrist's impression that the veteran had 
a severe personality disorder with avoidant, compulsive and 
borderline personality traits.  The disorder rendered him 
emotionally unstable and his behavior highly unpredictable 
particularly in stressful situations.  

The report of a VA social and industrial survey dated in 
October 1987 shows that during the interview the veteran was 
alert and oriented.  It was noted that he had a difficult 
time with social interaction and was very critical in his 
approval to people and demonstrated a remarkable degree of 
emotional immaturity.  It was indicated that social 
impairment was severe, although it appeared there were 
multiple causes including alcoholism and a general hostility 
towards society and the VA in particular.  It was also noted 
that industrial impairment was minimal in the medical sense 
and noted that the veteran had no problems obtaining a number 
of jobs since leaving service.  

A report of a VA psychiatric examination performed in October 
1987 shows that on examination the veteran was reasonably 
neatly groomed.  He was angry, resentful and very sullen.  
Whenever possible the veteran avoided direct answers to 
questions, but referred to written material in his records or 
made some threatening remark which involved litigation of one 
type or another.  His speech was somewhat hesitant and he 
frequently waited for some time before answering a question, 
looked at his papers in his hand and then had somewhat 
circumstantial answers.  There was little doubt in the 
examiner's mind that the veteran did not trust him and that 
the veteran expected some form of trickery.  He was extremely 
vigilant and made sure that the examiner understood 
everything the way he wanted it understood.  At no time was 
he willing to accept blame for any of his shortcomings or 
unpleasant experiences.  Intelligence was estimated to be in 
the average range.  Facial expression was rather flat and 
perhaps somewhat depressed.  Following the examination the 
impressions were atypical depression and paranoid personality 
disorder.  

A June 1988 statement from Randall Somerville, LCSW relates 
that the veteran was seen at Family Service from August 1986 
to May 1987.  It was noted that the veteran sought help for 
dealing with his feelings of depression and to sort out his 
life plans.  

A July 1988 letter from Carter C. LeFon, M.S., indicates that 
the veteran was treated from October 1987 to January 1988.  
It was noted that the veteran was diagnosed as having alcohol 
abuse and bipolar disorder manic in partial remission.  It 
was noted that the veteran successfully completed an alcohol 
education program and maintained good control of his 
impulses.

A BVA decision dated in June 1989 increased the evaluation 
for the veteran's manic-depressive illness from 
noncompensable to 10 percent.

A VA Form 21-526 (Veterans Application for Compensation or 
Pension) was received on July 18, 1989.  Under nature of 
sickness, disease or injury for which claim was made the 
veteran listed manic depressive illness.  

A rating decision dated in July 1993 increased the evaluation 
for the veteran's bipolar disorder from 10 percent to 100 
percent effective January 22, 1993.  The effective date was 
based on the date of an evaluation by a vocational 
rehabilitation counseling psychologist on that date and the 
conclusion that the veteran had a very serious employment 
handicap as a result of his service-connected psychiatric 
disorder.

A report of a VA psychiatric examination performed in August 
1993 concluded with the diagnosis of mixed bipolar disorder 
and mixed personality disorder with avoidant, compulsive, and 
borderline personality traits.  The examiner commented that 
he had reviewed the file as it related to whether the 
symptoms of the veteran's personality disorder may be 
disassociated from symptoms of the bipolar disorder.  The 
examiner was of the opinion that since he had the initial 
psychotic episode with mood patterns that were disruptive 
with the frequency, magnitude and description of disruption, 
apparently much more frequent since after his initial episode 
in 1978 or 1979, the examiner felt that these were the same 
as the symptomatology that was surfacing which required him 
to be treated at that time and was still surfacing to the 
degree that made him dysfunctional currently.  His 
presentation at this time could be correlated to the initial 
psychotic episode as having been the focus and reason for his 
identified difficulties and problems in his interpersonal 
relationships.  The examiner specifically indicated that the 
Axis II personality diagnosis may be disassociated from the 
Axis I diagnosis of a bipolar disorder in terms of what was 
the main causation or etiology of his dysfunctional behavior, 
but his Axis II personality diagnosis was also contributory 
to exacerbating the difficulties in his interpersonal 
relationships.  The examiner went on to explain that the 
bipolar disorder was, in the examiner's opinion, the main 
causation of his dysfunctional behavior and that the Axis II 
personality diagnosis was contributory to the apparent 
difficulties in terms of his not being able to be more 
amenable to being convinced that he needed treatment during 
those times that he was markedly disturbed.

A rating decision dated in December 1996 granted an earlier 
effective date for a 100 percent evaluation for the veteran's 
psychiatric disorder from November 16, 1989.  The rating 
decision noted that the veteran had been evaluated for 
feasibility of vocational goals on that date.  

Correspondence from the Office of VA General Counsel to the 
RO dated in October 1999 reflected that the VA and the 
veteran had settled an appeal to the United States Court of 
Appeals for Veterans Claims.  It was noted that a stipulated 
agreement provided that the veteran would be assigned a 10 
percent rating effective from October 1, 1979.  

A May 2000 report from Donald S. Scott, Ph.D., offered an 
opinion that following a review of records provided by the 
veteran and his attorney that it was Dr. Scott's belief that 
the veteran demonstrated repeatedly that no later than 1984 
that he was unable to work or to work reliably.  A subsequent 
October 2002 statement from Dr. Scott amended his opinion and 
concluded that the veteran demonstrated an inability to work 
reliably by 1981.  

In March 2004, the Board requested a VA medical opinion 
regarding the severity of the veteran's psychiatric 
disability between October 1, 1979 and July 17, 1989.  That 
opinion, dated in May 2004, was received by the Board, and a 
copy of that opinion was provided to the veteran and his 
attorney.  That opinion is incorporated by reference in this 
decision.  Following a review of all of the evidence 
contained in the veteran's five claims folders, the VA 
physician concluded that the veteran's service-connected 
psychiatric disability was productive of definite impairment 
of social and industrial adaptability between October 1, 1979 
and December 2, 1982, warranting a 30 percent evaluation in 
that timeframe; severe impairment of social and industrial 
adaptability between December 3, 1982 and October 8, 1987, 
warranting a 70 percent evaluation in that timeframe; and 
total social and industrial inadaptability from October 9, 
1987, warranting a 100 percent evaluation from that date.

Law and analysis

The veteran essentially contends that the initial evaluation 
for his psychiatric disorder does not accurately reflect the 
severity of that disability.  The veteran maintains, in 
substance, that the symptomatology associated with his 
service-connected psychiatric disability rendered him 
unemployable since his separation from service.  

There are two issues currently on appeal both of which are 
interrelated.  The veteran has requested an initial 
evaluation in excess of 10 percent prior to July 18, 1989 for 
his bipolar disorder and an effective date for a 100 percent 
evaluation prior to July 18, 1989, for his bipolar disorder.  
Essentially, what is before the Board is a claim for an 
evaluation in excess of 10 percent between October 1, 1979, 
and July 17, 1989, to include consideration of a 100 percent 
evaluation during that time period.  The effective date for 
the 100 percent evaluation, since it is an appeal from an 
initial evaluation, is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 
(o)(2).  This is so because service connection for the 
veteran's psychiatric disability was granted the day 
following separation from service, and the matter to be 
resolved is the assignment of an initial disability 
evaluation in the decade following separation from service 
and the effective date for those evaluation.  It must be 
remembered that the Court has indicated that in such 
situations, an appeal from the assignment of an initial 
evaluation, that separate ratings can be assigned for 
separate period of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  The Board notes that it was previously 
determined that the veteran was appealing the initial 
assignment of a disability evaluation, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time, or in this case, up until July 18, 1989, 
the date the veteran was assigned a 100 percent evaluation 
for his service-connected psychiatric disability, the maximum 
schedular evaluation.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's disability between October 1, 1979, and July 
17, 1989, was evaluated as 10 percent disabling under 
38 C.F.R. § 4.132, Diagnostic Code 9206.  A 10 percent 
evaluation is for assignment for mild impairment of social 
and industrial adaptability.  A 30 percent evaluation is for 
assignment with evidence of definite impairment of social and 
industrial adaptability and a 50 percent evaluation is for 
assignment with evidence of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation is 
contemplated with lesser symptomatology contemplated for a 
100 percent evaluation such as to produce severe impairment 
of social and industrial adaptability.  Finally, a 100 
percent evaluation is for assignment with evidence of active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  

After reviewing the evidence of record, the Board is of the 
opinion that the veteran's disability was more severe than 
evaluated between October 1979 and July 1989.  In this 
regard, there is clearly evidence that would indicate that 
the veteran was appropriately evaluated, but a longitudinal 
review of the symptomatology associated with the veteran's 
disability as it affects his ability to not only to obtain, 
but maintain employment, leads the Board to conclude that the 
veteran is entitled to a higher evaluations during that time 
period.  This conclusion is supported by the May 2004 VHA 
opinion, which the Board believes has the greatest probative 
value as it pertains to an assessment of the severity of the 
veteran's disability between October 1979 and July 1989.

On the one hand, the medical evidence does not appear to 
reflect that the veteran had actual active psychotic 
manifestations between October 1979 and July 1989, and on 
more than one occasion the veteran's disability was described 
as in remission.  For example, following the November 1979 VA 
examination the veteran's disability was described as in 
remission and a July 1988 statement from a treating therapist 
indicated that the veteran's bipolar disorder was in partial 
remission.  The veteran was also pursuing a Master's degree 
based on records pertaining to an education award, and at one 
point in 1982 the veteran was described as a drilling 
reservist.  Nevertheless, there is evidence to suggest that 
the veteran had underlying psychopathology that was more 
severe than evaluated between October 1979 and July 1989 and 
rendered him effectively unemployable at a point in time 
prior to July 18, 1989.

In this regard, the Board observes that the record reflects 
that during the relevant time frame the veteran had multiple 
jobs of rather brief duration.  Also, while the service 
physician who performed the August 1984 psychiatric 
evaluation concluded that the veteran was not psychotic and 
had no Axis I diagnosis, his impression was that the veteran 
was using compulsive acts and other defensive mechanisms to 
keep himself intact and that those defenses were probably 
masking severe underlying psychopathology.  He also noted 
that the veteran had a severe personality disorder with 
avoidant, compulsive, and borderline traits and that this 
disorder rendered him emotionally unstable and his behavior 
highly unpredictable, particularly in stressful situations.  
However, the VA examiner who performed the August 1993 VA 
examination offered an opinion that the veteran's personality 
disorder diagnosis could be disassociated with the diagnosis 
of a bipolar disorder and that the Axis I diagnosis of a 
bipolar disorder was in the examiner's opinion the main 
causation of his dysfunctional behavior.  

Further, Dr. Scott reviewed some records concerning the 
veteran's psychiatric treatment and evaluations, as well as 
his work history and first concluded that he was demonstrably 
unable to work or work reliably not later than 1984, but 
later amended his opinion and concluded that the veteran 
demonstrated an inability to work reliably by 1981.  
Significantly, Dr. Scott made reference to clinical findings 
and statements in various medical records contained in the 
claims file.  For example, he noted that at the time of the 
psychiatric and psychological evaluations of 1982 the veteran 
requested that he be declared "normal" so that he continue 
with his promotion in the National Guard Reserve.  He 
indicated that the psychologist noted "decompensation" which 
was manifested in the IQ tests.  While he noted that the 
verbal IQ score was below 115, what was most striking to Dr. 
Scott was the performance IQ of 78, which he indicated fell 
in the borderline retarded range.  It was also noted that in 
the 1982 psychiatric evaluation the veteran had a flat denial 
of his psychiatric illness despite records which he 
possessed, and Dr. Scott noted that the examiner at that time 
indicated that the attitude approached the delusional in its 
massive denial.  Dr. Scott also made reference to the service 
psychological examination performed in 1984 and the 
conclusion at that time that the veteran could deteriorate 
into borderline psychotic episodes under sufficient stress.  
Reference was also made to the October 1987 VA social and 
industrial survey at which time the veteran was noted to have 
severe social impairment, but found the conclusion curious 
that the veteran's industrial impairment was described as 
minimal in the sense that he was able to obtain many jobs.  
He indicated that the report never took into account that the 
veteran's industrial impairment also indicated that he was 
not able to maintain the numerous jobs.

In an effort to reconcile this conflicting evidence regarding 
the severity of the veteran's psychiatric symptomatology 
between October 1979 and July 1989, as well as the 
relationship of the symptomatology to the various psychiatric 
diagnoses of record and the veteran's service connected 
disability, the Board sought a VHA opinion from a VA 
psychiatrist.  That psychiatrist reviewed not only the 
evidence summarized above, but also the entire contents of 
the five claims folders that constitute the veteran's claims 
file.  Following this review the VA psychiatrist concluded 
that veteran's service-connected psychiatric disability was 
productive of definite impairment of social and industrial 
adaptability between October 1, 1979 and December 2, 1982, 
warranting a 30 percent evaluation; severe impairment of 
social and industrial adaptability between December 3, 1982 
and October 8, 1987, warranting a 70 percent evaluation; and 
total social and industrial inadaptability from October 9, 
1987, warranting a 100 percent evaluation from that date.  
The Board accepts the assessment of the VA psychiatrist as to 
the severity of the veteran's disability between October 1979 
and July 1989 and will grant evaluations consistent with the 
May 2004 VHA opinion.

The Board acknowledges the opinions from Dr. Scott that are 
to the effect that the veteran was essentially totally 
disabled by 1981.  However, as indicated above, the Board 
finds that the VHA opinion has greater probative value as to 
the severity of the veteran's disability than the opinions 
from Dr. Scott not only in light of the VHA examiner's 
education, training and experience as a psychiatrist in this 
case but also for the reasons set forth below.

The VHA psychiatrist also had the benefit of a review of all 
of the veteran's records contained in the five claims 
folders, while Dr. Scott indicated in his May 2000 letter 
that he had reviewed records provided by the veteran's 
attorney for review.  Clearly a review of all information 
contained in the claims file increases the probative value of 
any opinion provided.  For example, the VHA psychiatrist's 
opinion referred to his review of letters contained in the 
claims files written by the veteran over time to support his 
assessment of the severity of the veteran's psychiatric 
disability and its progressive deterioration over time.  Dr. 
Scott made no reference to such ancillary evidence and made 
reference only to clinical records.

The VHA psychiatrist also reconciled and synthesized the 
various psychiatric diagnoses of record into a single 
psychiatric diagnosis that accounted for all of the veteran's 
psychiatric symptomatology.  The VA psychiatrist concluded 
that the veteran had a schizoaffective disorder rather than a 
bipolar disorder, and explained that this diagnosis did not 
require any additional diagnoses, such as a personality 
disorder, in order have an inclusion of all the veteran 
symptoms in one diagnostic category.  Dr. Scott made no such 
longitudinal review or synthesis of the various diagnoses of 
record.  The Board believes that the probative value of the 
VA psychiatrist's opinion is increased by this review and 
analysis.  

The Board adds that whether the veteran's disability is 
diagnosed as a bipolar disorder or a schizoaffective disorder 
is irrelevant for purposes of evaluating the severity of the 
psychiatric disability, a disability that however classified 
was first manifested during service.  It does, however, bring 
clarity to the veteran's disability picture and allows for a 
consistent and more reliable evaluation that is 
representative of the veteran's service-connected disability 
since it is no longer necessary to account for possibly 
disparate psychiatric symptomatology reflected by different 
psychiatric diagnoses.  

Lastly, Dr. Scott has concluded that the veteran was totally 
disabled by 1981, while the VA psychiatrist concluded that 
the veteran was totally disabled as of October 1987.  
However, Dr. Scott's opinion does not account for what the VA 
psychiatrist referred to, and what the record demonstrates, 
was a "slow but progressive deterioration and debilitation" 
over time that was characteristic of the veteran's 
disability.  In the Board's opinion, the progression of the 
veteran's disability from 30 percent, to 70 percent and then 
to 100 percent, is more reflective of the contemporaneous 
evidence of record than Dr. Scott's opinion that the veteran 
was 10 percent disabled in 1979 the day following separation 
from service and then totally disabled by 1981.  For example, 
Dr. Scott's opinion does not adequately account for the facts 
that between 1981 and 1987 the veteran was drilling 
reservist, was pursuing a Master' degree and was performing 
gainful employment.  

While there was clearly evidence which is both favorable and 
unfavorable to the veteran's claim for a higher evaluation 
between October 1979 and July 1989, as indicated above, the 
Board is of the opinion that the veteran was more severely 
disabled than reflected by the 10 percent evaluation assigned 
during that time period.  While the veteran engaged in 
activities such as attending school, working, or 
participating in Reserve drills, it does not appear that the 
veteran was completely successful in these endeavors and it 
appears that the veteran had, to use the words of the service 
physician who performed the August 1984 psychiatric 
evaluation, "severe underlying psychopathology."  In 
addition, the record clearly reflects that the veteran had 
social impairment between 1979 and 1989 and "[s]ocial 
integration is one of the best evidences of mental health and 
reflects the ability to establish (together with the desire 
to establish) healthy and effective interpersonal 
relationships. . . . However, in evaluating impairment 
resulting from the ratable psychiatric disorders, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129 (1989).  

Thus, to the extent that the veteran's social impairment 
affected industrial adaptability, and the record appears to 
reflect that the veteran's social impairment did have an 
impact on his industrial capacity, the veteran was more 
disabled than evaluated during that time frame.  Therefore, 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran's service-connected psychiatric 
disability was productive of definite impairment of social 
and industrial adaptability between October 1, 1979 and 
December 2, 1982, warranting a 30 percent evaluation; of 
severe impairment of social and industrial adaptability 
between December 3, 1982 and October 8, 1987, warranting a 70 
percent evaluation; and of total social and industrial 
inadaptability from October 9, 1987, warranting a 100 percent 
evaluation from that date.  

Finally, in the veteran's July 2004 response to the VHA 
opinion from his attorney reference was made to the veteran 
entitlement to a total evaluation based on individual 
unemployability due to his service-connected disability under 
38 C.F.R. § 4.16(a).  However, under 38 C.F.R. § 4.16(c) then 
in effect, the provision of paragraph (a) of 38 C.F.R. § 4.16 
are not for application in situations in which the veteran's 
only compensable service connected disability is a mental 
disorder assigned a 70 percent evaluation, and such 
disability precludes a veteran from securing or following a 
substantially gainful occupation.  In such cases, as is the 
situation in this case based on the Board's decision, the 
disability is to be assigned a 100 percent schedular 
evaluation under the appropriate Diagnostic Code.  The Board 
has reviewed the evidence in this case and assigned schedular 
evaluations that reflect the severity of the veteran's 
disability and the degree of impairment in the his capacity 
for performing substantially gainful employment between 
October 1, 1979 and July 17, 1989.  Based on this review, the 
provisions of 38 C.F.R. § 4.16 notwithstanding, the Board 
finds that as a factual matter the evidence demonstrates that 
veteran was not shown to be unemployable until October 9, 
1987. 





ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 30 percent between October 
1, 1979 and December 2, 1982, a 70 percent evaluation between 
December 3, 1982 and October 8, 1987 and a 100 percent from 
October 9, 1987, for a bipolar disorder is granted.

Subject to the provisions governing the award of monetary 
benefits, an effective date of October 9, 1987, for the award 
of a 100 percent evaluation for a bipolar disorder is 
granted.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



